 



Exhibit 10.6.4

STATE OF NEW JERSEY

DEPARTMENT OF HUMAN SERVICES

DIVISION OF MEDICAL ASSISTANCE AND HEALTH SERVICES

AND

AMERIGROUP NEW JERSEY, INC.

AGREEMENT TO PROVIDE HMO SERVICES

In accordance with Article 7, section 7.11.2A and 7.11.2B of the contract
between AMERIGROUP New Jersey, Inc. and the State of New Jersey, Department of
Human Services, Division of Medical Assistance and Health Services (DMAHS),
effective date October 1, 2000, all parties agree that certain sections of the
contract shall be amended to take effect November 1, 2003, as follows:

 



--------------------------------------------------------------------------------



 





1.   Article 4, “Provision of Health Care Services, “ Sections 4.1.5(C),
4.1.5(D), 4.1.6(A)3 and 4.1.7(C)13 shall be amended as reflected in Article 4,
Sections 4.1.5(C), 4.1.5(D), 4.1.6(A)3 and 4.1.7(C)13 attached hereto and
incorporated herein.   2.   Article 5, “Enrollee Services,” Sections 5.8.2(M)
and 5.8.2(U) shall be amended as reflected in Article 5, Sections 5.8.2(M) and
5.8.2(U) attached hereto and incorporated herein.   3.   Article 8, “Financial
Provisions,” Section 8.5.6 shall be amended as reflected in Section 8.5.6
attached hereto and incorporated herein.   4.   Appendix, Section B,
“Cost-Sharing Requirements for NJ FamilyCare Plan C, Plan D and Plan H
Beneficiaries”, B.5.2, Plan H co-pays shall be amended as reflected in
Section B, B.5.2 attached hereto and incorporated herein.

 



--------------------------------------------------------------------------------



 



All other terms and conditions of the October 1, 2000 contract and subsequent
amendments remain unchanged except as noted above.

The contracting parties indicate their agreement by their signatures. AMERIGROUP

                      State of New Jersey              New Jersey, Inc.  
Department of Human Services         BY: /s/ Norine Yukon   BY:  

--------------------------------------------------------------------------------

            Ann Clemency Kohler TITLE: President & CEO   TITLE: Director, DMAHS
DATE: 10/27/03   DATE:        

--------------------------------------------------------------------------------

APPROVED AS TO FORM ONLY

Attorney General State of New

Jersey

BY: Deputy Attorney General

 



--------------------------------------------------------------------------------



 





    an enrollee’s risk factors, 3) development of a plan of care, 4) referrals
and assistance to ensure timely access to providers, 5) coordination of care
actively linking the enrollee to providers, medical services, residential,
social, and other support services where needed, 6) monitoring, 7) continuity of
care, and 8) follow-up and documentation.       Centers for Medicare and
Medicaid Services (CMS) - formerly the Health Care Financing Administration
(HCFA) within the U.S. Department of Health and Human Services.      
Certificate of Authority—a license granted by the New Jersey Department of
Banking and Insurance and the New Jersey Department of Health and Senior
Services to operate an HMO in compliance with N.J.S.A. 26:2J-l et. seq.      
Children’s Health Care Coverage Program--means the program established by the
“Children’s Health Care Coverage Act”, P.L. 1997, c.272 as a health insurance
program for targeted, low-income children.       Children with Special Health
Care Needs—those children who have or are at increased risk for chronic
physical, — developmental, behavioral, or emotional conditions and who also
require health and related services of a type and amount beyond that required by
children generally.       Chronic Illness—a disease or condition of long
duration (repeated inpatient hospitalizations, out of work or school at least
three months within a twelve-month period, or the necessity for continuous
health care on an ongoing basis), sometimes involving very slow progression and
long continuance. Onset is often gradual and the process may include periods of
acute exacerbation alternating with periods of remission.       Clinical Peer—a
physician or other health care professional who holds a non-restricted license
in New Jersey and is in the same or similar specialty as typically manages the
medical condition, procedure, or treatment under review.       CNM or Certified
Nurse Midwife—a registered professional nurse who is legally authorized under
State law to practice as a nurse-midwife, and has completed a program of study
and clinical experience for nurse-midwives or equivalent.       CNP or Certified
Nurse Practitioner—a registered professional nurse who is licensed by the New
Jersey Board of Nursing and meets the advanced educational and clinical practice
requirements beyond the two to four years of basic nursing education required of
all registered nurses.       CNS or Clinical Nurse Specialist—a person licensed
to practice as a registered professional nurse who is licensed by the New Jersey
State Board of Nursing or similarly licensed and certified by a comparable
agency of the state in which he/she practices.       Cold Call Marketing—any
unsolicited personal contact with a potential enrollee by an employee or agent
of the contractor for the purpose of influencing the individual to enroll

      Amended as of November 1, 2003   I-4

 



--------------------------------------------------------------------------------



 





  C.   Up to twelve (12) inpatient hospital days required for social necessity
in accordance with Medicaid regulations.     D.   DDD/CCW waiver services:
individual supports (which includes personal care and training), habilitation,
case management, respite, and Personal Emergency Response Systems (PERS).



4.1.5   INSTITUTIONAL FEE-FOR-SERVICE BENEFITS - NO COORDINATION BY THE
CONTRACTOR     The following institutional services shall remain in the
fee-for-service program without requiring coordination by the contractor. In
addition, Medicaid beneficiaries participating in a waiver (except the Division
of Developmental Disabilities Community Care Waiver) or demonstration program or
admitted for long term care treatment in one of the following shall be
disenrolled from the contractor’s plan on the date of admission to
institutionalized care.



  A.   Nursing Facility care (Exception: if the admission is only for inpatient
rehabilitationlpostacute care services and is 30 days or less, the enrollee will
not be disenrolled. The contractor remains financially responsible for services
in this setting for 30 days. Thereafter, if the enrollee continues to receive
services in this setting, the enrollee will be disenrolled. The contractor will
no longer be financially responsible.) Not covered for NJ FamilyCare Plans B and
C.     B.   Inpatient psychiatric services (except for RTCs) for individuals
under age 21 and 65 and over — Services that are provided:



  1.   Under the direction of a physician;     2.   In a facility or program
accredited by the Joint Commission on Accreditation of Health Care
Organizations; and     3.   Meet the federal and State requirements.



  C.   Intermediate Care Facility/Mental Retardation Services - Items and
services furnished in an intermediate care facility for the mentally retarded.
Covered for NJ FamilyCare Plan A only.     D.   Waiver (except Division of
Developmental Disabilities Community Care Waiver) and demonstration program
services. Covered for NJ FamilyCare Plan A only.



4.1.6   BENEFIT PACKAGE FOR NJ FAMILYCARE PLAN D



  A.   Services Included In The Contractor’s Benefits Package for NJ FamilyCare
Plan D.            The following services shall be provided and case managed by
the contractor:



  1.   Primary Care

      Amended as of November 1, 2003   N-10

 



--------------------------------------------------------------------------------



 





  a.   All physicians services, primary and specialty     b.   In accordance
with state certificationllicensure requirements, standards, and practices,
primary care providers shall also include access to certified nurse midwifes,
certified nurse practitioners, clinical nurse specialists, and physician
assistants     c.   Services rendered at independent clinics that provide
ambulatory services         Federally Qualified Health Center primary care
services



  2.   Emergency room services     3.        Family Planning Services, including
medical history and physical examinations (including pelvic and breast),
diagnostic and laboratory tests, drugs and biologicals, medical supplies and
devices, counseling, continuing medical supervision, continuity of care and
genetic counseling         Services provided primarily for the diagnosis and
treatment of infertility, including sterilization reversals, and related office
(medical and clinic) visits, drugs, laboratory services, radiological and
diagnostic services and surgical procedures are not covered by the NJ FamilyCare
program. Obtaining family planning services from providers outside the
contractor’s provider network is not available to NJ FamilyCare Plan D
enrollees, except for those Plan D enrollees with program status code 380.    
4.        Home Health Care Services — Limited to skilled nursing for a home
bound beneficiary which is provided or supervised by a registered nurse, and
home health aide when the purpose of the treatment is skilled care; and medical
social services which are necessary for the treatment of the beneficiary’s
medical condition     5.   Hospice Services     6.        Inpatient Hospital
Services, including general hospitals, special hospitals, and rehabilitation
hospitals. The contractor shall not be responsible when the primary admitting
diagnosis is mental health or substance abuse related.     7.   Outpatient
Hospital Services, including outpatient surgery

      Amended as of November 1, 2003   IV-11

 



--------------------------------------------------------------------------------



 





  12.   Durable Medical Equipment - excludes any equipment not listed in
Appendix, Section B.4.1, and not covered if not part of inpatient hospital
discharge plan     13.   Early and Periodic Screening, Diagnosis and Treatment
(EPSDT) services     14.   Transportation Services, including non-emergency
ambulance, invalid coach, and lower mode transportation     15.   Hearing Aid
Services     16.   Blood and Blood Plasma, except administration of blood,
processing of blood, processing fees and fees related to autologous blood
donations are covered.     17.   Cosmetic Services     18.   Custodial Care    
19.   Special Remedial and Educational Services     20.   Experimental and
Investigational Services     21.   Medical Supplies (except diabetic supplies)  
  22.   Infertility Services     23.   Rehabilitative Services for Substance
Abuse     24.   Weight reduction programs or dietary supplements, except
operations, procedures or treatment of obesity when approved by the contractor  
  25.   Acupuncture and acupuncture therapy, except when performed as a form of
anesthesia in connection with covered surgery     26.   Temporomandibular joint
disorder treatment, including treatment performed by prosthesis placed directly
in the teeth     27.   Recreational therapy     28.   Sleep therapy     29.  
Court-ordered services     30.   Thermograms and thermography     31.  
Biofeedback     32.   Radial keratotomy     33.   Respite Care     34.  
Inpatient hospital services for mental health     35.   Inpatient and outpatient
services for substance abuse     36.   Partial hospitalization

      Amended as of November 1, 2003   IV-17

 



--------------------------------------------------------------------------------



 





  H.   An explanation of the process for accessing emergency services and
services which require or do not require referrals;     I.   A definition of the
terms “emergency medical condition” and “post stabilization care services” and
an explanation of the procedure for obtaining emergency services, including the
need to contact the PCP for urgent care situations and prior to accessing such
services in the emergency room;     J.   An explanation of the importance of
contacting the PCP immediately for an appointment and appointment procedures;  
  K.   An explanation of where and how twenty-four (24) hour per day, seven
(7) day per week, emergency services are available, including out-of-area
coverage, and procedures for emergency and urgent health care service, including
the fact that the enrollee has a right to use any hospital or other setting for
emergency care;     L.   A list of the Medicaid and/or NJ FamilyCare services
not covered by the contractor and an explanation of how to receive services not
covered by this contract including the fact that such services may be obtained
through the provider of their choice according to regular Medicaid program
regulations. The contractor may also assist an enrollee or, where applicable, an
authorized person, in locating a referral provider;     M.   A notification of
the enrollee’s right to obtain family planning services from the contractor or
from any appropriate Medicaid participating family planning provider (42 C.F.R.
§ 431.51(b)); as well as an explanation that enrollees covered under NJ
FamilyCare Plan D (except PSC 380) may only obtain family planning services
through the contractor’s provider network, and that family planning services
outside the contractor’s provider network are not covered services.     N.   A
description of the process for referral to specialty and ancillary care
providers and second opinions;     O.   An explanation of the reasons for which
an enrollee may request a change of PCP, the process of effectuating that
change, and the circumstances under which such a request may be denied;     P.  
The reasons and process by which a provider may request an enrollee to change to
a different PCP;     Q.   An explanation of an enrollee’s rights to disenroll or
transfer at any time for cause; disenroll or transfer in the first 90 days after
the latter of the date the individual enrolled or the date they receive notice
of enrollment and at least every twelve (12) months thereafter without cause and
that the lock-in period does not apply to ABD, DDD or DYFS individuals;

 



--------------------------------------------------------------------------------



 





  R.   Complaints and Grievances/Appeals



  1.   Procedures for resolving complaints, as approved by the DMAHS;     2.   A
description of the grievance/appeal procedures to be used to resolve disputes
between a contractor and an enrollee, including: the name, title, or department,
address, and telephone number of the person(s) responsible for assisting
enrollees in grievance/appeal resolutions; the time frames and circumstances for
expedited and standard grievances; the right to appeal a grievance determination
and the procedures for filing such an appeal; the time frames and circumstances
for expedited and standard appeals; the right to designate a representative; a
notice that all disputes involving clinical decisions will be made by qualified
clinical personnel; and that all notices of determination will include
information about the basis of the decision and further appeal rights, if any;  
  3.   The contractor shall notify all enrollees in their primary language of
their rights to file grievances and appeal grievance decisions by the
contractor;



  S.   An explanation that Medicaid/NJ FamilyCare Plan A enrollees, and Plan D
enrollees with a program status code of 380, have the right to a Medicaid Fair
Hearing with DMAHS and the appeal process through the DHSS for Medicaid and NJ
FamilyCare enrollees, including instructions on the procedures involved in
making such a request;     T.   Title, addresses, phone numbers and a brief
description of the contractor’s plan for contractor management/service
personnel;     U.   The interpretive, linguistic, and cultural services
available through the contractor’s persennelplan;     V.   An explanation of the
terms of enrollment in the contractor’s plan, continued enrollment, automatic
re-enrollment, disenrollment procedures, time frames for each procedure, default
procedures, enrollee’s rights and responsibilities and causes for which an
enrollee shall lose entitlement to receive services under this contract, and
what should be done if this occurs;     W.   A statement strongly encouraging
the enrollee to obtain a baseline physical and dental examination, and to attend
scheduled orientation sessions and other educational and outreach activities;  
  X.   A description of the EPSDT program, and language encouraging enrollees to
make regular use of preventive medical and dental services;     Y.   Provision
of information to enrollees or, where applicable, an authorized person, to
enable them to assist them in the selection of a PCP;

      Amended as of November 1, 2003   V - 15

 



--------------------------------------------------------------------------------



 





  KK.   An explanation of the appropriate uses of the Medicaid/NJ FamilyCare
identification card and the contractor identification card;     LL.   A
notification, whenever applicable, that some primary care physicians may employ
other health care practitioners, such as nurse practitioners or physician
assistants, who may participate in the patient’s care;     MM.   The enrollee’s
or, where applicable, an authorized person’s signed authorization on the
enrollment application allows release of medical records;     NN.   Notification
that the enrollee’s health status survey (obtained only by the HBC) will be sent
to the contractor by the Health Benefits Coordinator;     00.   A notice that
enrollment and disenrollment is subject to verification and approval by DMAHS;  
  PP.   An explanation of procedures to follow if enrollees receive bills from
providers of services, in or out of network;     QQ.   An explanation of the
enrollee’s financial responsibility for payment when services are provided by a
health care provider who is not part of the contractor’s organization or when a
procedure, treatment or service is not a covered health care benefit by the
contractor and/or by Medicaid;     RR.   A written explanation at the time of
enrollment of the enrollee’s right to terminate enrollment, and any other
restrictions on the exercise of those rights, to conform to 42 U.S.C. §
1396b(m)(2)(F)(ii). The initial enrollment information and the contractor’s
member handbook shall be adequate to convey this notice and shall have DMAHS
approval prior to distribution;     SS.   An explanation that the contractor
will contact or facilitate contact with, and require its PCPs to use their best
efforts to contact, each new enrollee or, where applicable, an authorized
person, to schedule an appointment for a complete, age/sex specified  specific
baseline physical, and for enrollees with special needs who have been identified
through a Complex Needs Assessment as having complex needs, the development of
an Individual Health Care Plan at a time mutually agreeable to the contractor
and the enrollee, but not later than ninety (90) days after the effective date
of enrollment for children under twenty-one (21) years of age, and not later
than one hundred eighty (180) days after initial enrollment for adults; for
adult clients of DDD, no later than ninety (90) days after the effective date of
enrollment; and encourage enrollees to contact the contractor and/or their PCP
to schedule an appointment;     TT.   An explanation of the enrollee’s` rights
and responsibilities which should include, at a minimum, the following, as well
as the provisions found in Standard X in NJ modified QARI/QISMC in
Section B.4.14 of the Appendices.

      Amended as of November 1, 2003   V - 17

 



--------------------------------------------------------------------------------



 





    Individuals eligible through NJ FamilyCare Plans A, B, C, and only those
Plan D enrollees with a program status code of 380 and all children groups shall
receive protease inhibitors and other anti-retroviral agents under the
contractor’s plan. All other individuals eligible through NJ FamilyCare with
program status codes of 497-498, 300-301, 700-701, and 763, and all Plan H
individuals shall receive protease inhibitors and other anti-retrovirals (First
Data Bank Specific Therapeutic Class Codes W5C, W5B, W51, W5J, W5K, W5L, W5M and
W5N) through Medicaid fee for service and/or the AIDS Drug Distribution Program
(ADDP).   8.5.7   EPSDT INCENTIVE PAYMENT       The contractor shall be paid
separately, $10 for every documented encounter record for a contractor-approved
EPSDT screening examination. The contractor shall be required to pass the $10
amount directly to the screening provider.       The incentive payment shall be
reimbursed for EPSDT encounter records submitted in accordance with 1) procedure
codes specified by DMAHS, and 2) EPSDT periodicity schedule.   8.5.8  
ADMINISTRATIVE COSTS       The capitation rates, effective July 1, 2003,
recognize costs for anticipated contractor administrative expenditures due to
Balanced Budget Act regulations.   8.5.9   NJ FAMILYCARE PLAN H ADULTS       The
contractor shall be paid an administrative fee for NJ FamilyCare Plan H adults
without dependent children, and restricted alien parents excluding pregnant
women, as defined in Article One.   8.6   HEALTH BASED PAYMENT SYSTEM (HBPS) FOR
THE ABD POPULATION WITHOUT MEDICARE       The DMAHS shall utilize a Health-Based
Payment System (HBPS) for reimbursements for the ABD population without Medicare
to recognize larger average health care costs and greater dispersion around the
average than other DMAHS populations. The contractor shall be reimbursed not
only on the basis of the demographic cells into which individuals fall, but also
on the basis of individual health status.       The Chronic Disability Payment
System (CDPS) (University of California, San Diego) is . the HBPS or the system
of Risk Adjustment that shall be used in this contract. The methodology for CDPS
specific to New Jersey is provided in the Actuarial Certification Letter for
Risk Adjustment issued separately to the contractor. Two base capitation rates
and a DDD mental health/substance abuse add-on are developed for this
population. These are:

      Amended as of November 1, 2003   VIII-9

 



--------------------------------------------------------------------------------



 



COST-SHARING REQUIREMENTS FOR NJ
FAMILYCARE PLAN D AND PLAN H

COPAYMENTS FOR NJ FAMILYCARE - PLAN D AND PLAN H

Copayments will be required of parents/caretakers solely eligible through NJ
FamilyCare Plan D whose family income is between 151% and up to including 200%
of the federal poverty level. The same copayments will be required of children
solely eligible through NJ FamilyCare Plan D whose family income is between 201%
and up to and including 350% of the federal poverty level. Exception - Both
Eskimos and Native American Indians under the age of 19 are not required to pay
copayments.

The total family limit (regardless of family size) on all cost-sharing may not
exceed 5% of the annual family income.

Below is listed the services requiring copayments and the amount of each
copayment. -

              SERVICE   AMOUNT OF COPAYMENT    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

1.   Outpatient Hospital Clinic Visits,
including Diagnostic Testing   $5 copayment for each outpatient clinic visit
that is not for preventive services           2.   Hospital Outpatient Mental
Health Visits   $25 copayment for each visit           3   Outpatient Substance
Abuse Services for
Detoxification   $5 copayment for each visit           4.   Hospital Outpatient
Emergency Services Covered for Emergency Services only, including services
provided in an outpatient hospital department or an urgent care facility. [Note:
Triage and medical screenings must be covered in all situations.]   $35
copayment; no copayment is required if the member was referred to the Emergency
Room by his/her primary care provider for services that should have been
rendered in the primary care provider’s office or if the member is admitted into
the hospital.           5.   Primary Care Provider Services provided
during normal office hours   $5 copayment for each visit (except for well-child
visits in accordance with the recommended schedule of the American Academy of
Pediatrics; lead screening and treatment; age-appropriate immunizations;
prenatal care; or preventive dental services). The $5 copayment shall only apply
to the first prenatal visit.

Amended as of November 1, 2003

 



--------------------------------------------------------------------------------



 

              SERVICE   AMOUNT OF COPAYMENT    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

6.   Primary Care Provider Services during   $10 copayment for each visit non
Office hours and for home visits           7.   Podiatrist Services   $5
copayment for each visit           8.   Optometrist Services   $5 copayment for
each visit, except for newborns covered under fee-for-service.           9.  
Outpatient Rehabilitation Services, including Physical Therapy, Occupational
Therapy, and Speech Therapy   $5 copayment for each visit           10.  
Prescription Drugs   $5 copayment. If greater than a 34-day supply of a
prescription drug is dispensed, a $10 copayment applies.           11.   Nurse
Midwives   $5 copayment for the first prenatal visit; $10 for services rendered
during non-office hours and for home visits. No copayment for preventive
services or newborns covered under fee-for-service.           12.   Physician
specialist office visits during   $5 copayment per visit normal office hours    
      13.   Physician specialist office visits during
visits   $10 copayment per visit non-office hours or home           14.   Nurse
Practitioners   $5 copayment for each visit (except for preventive care
services) $10
copayment per non-office hour visits           15.   Psychologist Services   $5
copayment for each visit           16.   Laboratory and X-ray Services   $5
copayment for each visit that is not part of an office visit

COPAYMENTS FOR NJ FAMILYCARE - PLAN H

Copayments will be required of individuals eligible through NJ FamilyCare Plan H
whose family income is between 151% and up to including 250% of the federal
poverty level.

The total family limit (regardless of family size) on all cost-sharing may not
exceed 5% of the annual family income.

Amended as of November 1, 2003

 



--------------------------------------------------------------------------------



 



Below is listed the services requiring copayments and the amount of each
copayment.

              SERVICE   AMOUNT OF COPAYMENT    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

1.   Outpatient Hospital Clinic Visits,
including Diagnostic Testing   $5 copayment for each outpatient clinic visit
that is not for preventive services           2.    Independent Clinic Visits  
$5 copayment for each visit except for
preventive services           3.   Hospital Outpatient Emergency Services
Covered for Emergency Services only, including services provided in an
outpatient hospital department or an urgent care facility. [Note: Triage and
medical screenings must be covered in all situations.]   $35 copayment; no
copayment is required if the member was referred to the Emergency Room by
his/her primary care provider for services that should have been rendered in the
primary care provider’s office or if the member is admitted into the hospital.  
        4.   Primary Care Provider Services provided
during normal office hours   $5 copayment for each visit (except for preventive
services.)           5.   Primary Care Provider Services during non-office hours
and for home visits   $10 copayment for each visit           6.    Prescription
Drugs   $5 copayment. If greater than a 34-day supply of a prescription drug is
dispensed, a $10 copayment applies.           7.   Nurse Midwives, non-maternity
services; certified nurse practitioner, clinical nurse specialist   $5 copayment
except for preventive services; $10 for services rendered during non-office
hours and for home visits.           8.   Physician specialist office visits
during
normal office hours   $5 copayment per visit           9.   Physician specialist
office visits during
non-office hours or home visits   $10 copayment per visit           10.  
Laboratory and X-ray Services of an office visit   $5 copayment for each visit
that is not part

Amended as of November 1, 2003

 